NOTE: This order is nonprecedential

United States Court of Appea[s
for the Federal Circuit

EDWARD FEARS, JR.,
C'laimcznt-Appellant,

V.

ERIC K'. SHINSEKI, SECRETARY OF VETERANS
AFFAIRS,
Respondent-Appellee.

2012-7047

Appeal from the United States Court of Appeals for
Veterans C1aims in case no. 09-4553, Judge Robert N.
Davis.

ON MOTION

ORDER

Upon consideration of Edward Fears, Jr.’s unopposed
motion for a 15-day extension of time, until August 30,
2012, to file his reply brief,

I'r Is ORDERED THAT:

The motion for an extension of time is granted.
Fears’s reply brief is due no later than August 30, 2012.

FEARS V. SHI NSEK_I

AUG 07 2012

Date

cc: Sean A. Ravin, Esq.

Michael S. Macko, Esq.

s25

FOR THE CoURT

/s/ J an Horbaly
J an Horbaly

Clerk

D
nl’l»¥§»w m
u's'T?-|QEUFEDERP.L CIRGU\T

AUG 0 7 2012
JAN HOHBAL¥
CLERK